Terral, J.,
delivered the opinion of the court.
Appellee, Hampton, plaintiff below, sued Lee in the circuit court of Sunflower county, in the sum of $500, for breach of contract for the management of his Vandiver plantation for the year 1900'. The plaintiff below alleges an employment of himself by Lee as manager of said plantation, and his discharge, without cause, from said service on the thirteenth of January. The record discloses that Hampton, not getting other employment as manager, leased for that year a small farm, and superintended it, making seven or eight bales of cotton, about fifty bushels of corn, some hay and other products, of the net value of something near $100. The court instructed the jury that, if, from the evidence, they found Hampton entitled to recover, *325they should find a verdict of $500, less the net earnings of Hampton’s labor during the year 1900; and, by this language, we understand the court to mean the net value of his farming operations, as all the labor done by him was in the production of the crop, and all the evidence on that point related to the value of the crop made on said farm over the cost of its production. Hampton had verdict and judgment for $401.75, anS Lee appeals.
Lee complains of the judgment on three grounds: (1) That the evidence was insufficient to prove an employment of Hampton by him; (2) that appellant was denied the right of showing a discharge of Hampton for drunkenness; (3) that the rule stated by the court for estimating the damages was erroneous and prejudicial to appellant.
1. There was evidence before the court and jury that Hampton had been in Lee’s employment, as manager for one of his plantations, for some eight years; that for the year 1899 he received .$500 as wages; that Hampton, on the second of January, 1900, or before, applied to know whether Lee desired him to manage his plantation for the year 1900, and that Lee replied, “You can stay, if you wish;” that Hampton asked if he would increase his wages, and Lee replied he would not; that this was, in substance, the method of making all previous contracts of service between them; that Hampton superintended Lee’s Vandiver plantation, to the knowledge of Lee, until the thirteenth day of January, when Lee discharged him in consequence of an altercation between them because two hands were put to the running of the sawmill engine, rendered necessary by its being out of fix, and which Lee directed not to be repaired; and that Lee paid Hampton for the thirteen days’ service rendered under said contract at the rate of wages of $500 per year. These and other circumstances of the transaction justified the jury, as we think, in finding that a contract for a year’s service was made between said parties.
*3262. The offer of appellant to show drunkenness of Hampton as a cause for bis discharge from his service is so vague and uncertain that it is impossible to pass upon it with any degree of satisfaction, and, as a new trial will be granted for another cause, nothing more need be said of it, as in such new trial appellant may be more specific in his proffered proof on this point.
3. Appellant’s third ground of complaint is, we think, well taken. It was the legal duty of Hampton, with which public interest and good morals accord, to use all reasonable effort to reduce any damages that otherwise would be inflicted upon him by his discharge from appellant’s employment. The plaintiff below managed the farm leased by himself for the year 1900, and whatever sum of money would be reasonable wages for such service should be deducted from the damages arising from the breach of the contract by Lee. Having rented a farm and undertaken its management, it was his bounden duty to use his best endeavors in its management, and whatever was a reasonable sum for his wages as such superintendent should be deducted from the damages suffered in consequence of said breach of contract. It was his personal service as overseer which he contracted to give Lee, and its value when rendered to himself should be a credit on any sum found due from Lee, and, if greater than such sum, would defeat the recovery of any sum whatever. Williams v. Coal Co., 60 Ill., 149-155; Suth. on Dam., sec. 79; 2 Greenl. on Ev. (16th ed.), sec. 261(a) and notes; Huntington v. Railroad Co., 33 How. Prac., 416; Hinchliffe v. Koontz (Ind.), 23 N. E. Rep., 271 (16 Am. St. Rep., 403).

Reversed cmd rema/nded.